 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THE SCRIPPS RESEARCH                                Case No.: 3:19-cv-1866-W-AHG
     INSTITUTE,
12                                                       ORDER VACATING EARLY
                                        Plaintiff,       NEUTRAL EVALUATION
13
     v.                                                  CONFERENCE AND CASE
14                                                       MANAGEMENT CONFERENCE
     CEMPRA PHARMACEUTICALS, INC.,
15
     et al.,
16                                   Defendants.
17
18         On December 27, 2019, Defendants Cempra Pharmaceuticals, Inc., Melinta
19   Therapeutics, Inc.,1 and Melinta Subsidiary Corp. filed a Suggestion of Bankruptcy on
20   the record, explaining that each of these Debtor entities has filed for bankruptcy in the
21   United States Bankruptcy Court for the District of Delaware. ECF No. 14. The
22   bankruptcy filings operate as an automatic stay of all judicial actions against those
23   Defendants pursuant to 11 U.S.C. § 362(a). Thus, in light of the automatic stay, the Early
24   Neutral Evaluation Conference (“ENE”) and Case Management Conference (“CMC”)
25
26
27
     1
      Defendant Melinta Therapeutics, Inc. was formerly known as Cempra, Inc., which is
28   also a named Defendant. See ECF No. 14 at 2 n.1.

                                                     1
                                                                                 3:19-cv-1866-W-AHG
 1   currently scheduled for February 12, 2020 are hereby VACATED.
 2         Notably, it appears the bankruptcy proceedings involve only four of the five named
 3   Defendants in this action. However, the sole non-debtor Defendant Castle Acquisition
 4   Corp. (“Castle”) has not yet filed any responsive pleading in this case, and there is no
 5   proof of service on the record to indicate whether a responsive pleading is yet due from
 6   Castle. If non-debtor Defendant Castle files an Answer, the Court will reset the ENE and
 7   CMC at that time so that Plaintiff and Castle may attempt settlement negotiations and, if
 8   negotiations fail, begin to engage in discovery. See, e.g., Dish Network, LLC. v. Jadoo
 9   TV, Inc., No. CV 18-9768-FMO (KSX), 2019 WL 4544423, at *4 (C.D. Cal. Aug. 14,
10   2019) (“It is well established that an automatic bankruptcy stay does not extend to non-
11   debtors”) (citing In re Chugach Forest Prods., Inc., 23 F.3d 241, 246 (9th Cir. 1994)); In
12   re Miller, 262 B.R. 499, 505 (Bankr. App. P. 9th Cir. 2001) (“[S]ection 362(a) does not
13   preclude generation of information regarding claims by or against a non-debtor party,
14   even where that information could eventually adversely affect the Debtor[s].”).
15         IT IS SO ORDERED.
16
17   Dated: December 30, 2019                          A,,,.   A   . r-            _J_j d . _ J .. 1,. .., J'
                                                   ~                      ·e['Y\., Tl.· ~
18                                               Honorable Allison H. Goddard
19                                               Uruted States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                                     3:19-cv-1866-W-AHG
